 



Exhibit 10.55

AMENDMENT NO. 4 TO BUSINESS LOAN AGREEMENT

     This Amendment No. 4 to Business Loan Agreement (this “Amendment”) is
entered into as of June 10, 2002, between Bank of America, N.A. (“Bank”) and
Sport Chalet, Inc. (the “Borrower”).

RECITALS

     A. The Bank and the Borrower entered into a certain Business Loan Agreement
dated as of June 19, 1998, as previously amended (the “Agreement”).

     B. The Bank and the Borrower now desire to amend the Agreement on the terms
and conditions set forth below.

AGREEMENT

     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Agreement.

     2. Amendments. The Agreement is hereby amended as follows:



        2.1    Paragraph 2.1(a) of the Agreement is amended by inserting the
following at the end before the period:                “provided, however, that
the Commitment shall be Thirty Million Dollars ($30,000,000) during the period
of October 1, 2002 through and including December 31, 2002.”           2.2   
Paragraph 2.1(c) of the Agreement is amended by inserting the following at the
end before the period:                “provided, however, that the outstanding
principal balance of advances under the line of credit plus the outstanding
amounts of any letters of credit, including amounts drawn on letters of credit
and not yet reimbursed, shall not exceed at any time the lesser of (i) 45% of
the Borrower’s net inventory at cost (which will be determined utilizing the
first-in-first-out (FIFO) method, based upon the retail method of accounting and
utilizing the Borrower’s cost) and (ii) the Commitment. The Borrower shall from
time to time prepay advances to the extent necessary to comply with the
foregoing limitation.”           2.3    Paragraph 2.2 of the Agreement is
amended by substituting “September 30, 2003” for “August 31, 2002”.          
2.4    Paragraph 2.3 (a) of the Agreement is amended by substituting “Bank’s
Prime Rate plus .25 percentage points” for “Bank’s Prime Rate”.           2.5   
Paragraph 2.9(i) of the Agreement is amended by deleting “the Expiration Date”
and substituting “January 31, 2004” in lieu thereof.           2.6   
Paragraph 2.9(ii) of the Agreement is amended by deleting “the Expiration Date”
and substituting “September 30, 2004” in lieu thereof.

E-6



--------------------------------------------------------------------------------



 





        2.7    Paragraph 3.1 of the Agreement is amended by substituting “.20%
per year” for “.125% per year”.           2.8    Paragraph 3.3 of the Agreement
is amended by substituting “Seven Thousand Dollars ($7,000)” for “Three Thousand
Dollars ($3,000)”.           2.9    Paragraph 8.5 of the Agreement is amended
and restated in its entirety as follows:                “8.5 Fixed charge
Coverage Ratio. To maintain a Fixed Charge Coverage ratio of at least 1.00:1.0.
               "'Fixed Charge Coverage Ratio” is defined as the sum of net
profit after taxes, tax expense, interest expense, depreciation, amortization,
and rent expense, less dividends, loans and advances to parents, affiliates and
officers, and cash taxes paid divided by the sum of current portion of long term
debt, rent expense, interest expense, and non-financed capital expenditures;
provided, however, that for purposes of calculating this ratio (a) for the
periods ending March 31, 2002, June 30, 2002 and September 30, 2002, only
non-financed capital expenditures in excess of $6,000,000 in the preceding 4
fiscal quarter period shall be included and (b) for the period ending
December 31, 2002, only non-financed capital expenditures in excess of
$4,000,000 in the preceding 4 fiscal quarter period shall be included; provided,
further, that for purposes of calculating this ratio for the period ending
March 31, 2003 and thereafter, 100% of non-financed capital expenditures in the
preceding 4 fiscal quarter period shall be included.                This ratio
will be calculated at the end of each fiscal quarter, using the results of that
quarter and each of the 3 immediately preceding quarters. The current portion of
long term debt will be measured as of the last day of the preceding fiscal year.
          2.10    Paragraph 8.9 of the Agreement is amended and restated in its
entirety as follows:                "8.9 Capital Expenditures. Not to spend or
incur obligations to acquire fixed or capital assets for more than (a) Twelve
Million Two Hundred Fifty Thousand Dollars ($12,250,000) for the 12 months
ending March 31, 2002 and (b) Fourteen Million Five Hundred Thousand Dollars
($14,500,000) in any single fiscal year thereafter.”           2.11    Except as
hereby amended, all of the terms and conditions of the Agreement shall remain in
full force and effect.

     3. Conditions. This Amendment shall not be effective until Bank has
received the following, in form and substance acceptable to Bank:



        (a)    This Amendment, duly executed;           (b)    Evidence that the
execution, delivery and performance by the Borrower of this Amendment has been
duly authorized.           (c)    A fee in the amount of Twenty Thousand Dollars
($20,000).

     4. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement, (b) the representations and warranties in the

E-7



--------------------------------------------------------------------------------



 



Agreement are true as of the date of this Amendment as if made on the date
hereof, (c) this Amendment is within Borrower’s powers, has been duly
authorized, and does not conflict with Borrower’s organizational papers, and
(d) this Amendment does not conflict with any law, agreement, or obligation by
which Borrower is bound.

     5. Effect of this Amendment. Except as provided in this Amendment, all of
the terms and conditions of the Agreement shall remain full force and effect.

     This Amendment is executed as of the date stated at the beginning of this
Amendment.

      BANK OF AMERICA, N.A   SPORT CHALET, INC.   By: /s/ JEFFREY THOM


--------------------------------------------------------------------------------

Jeffrey A. Thom, Vice President   By: /s/ HOWARD KAMINSKY


--------------------------------------------------------------------------------

Howard Kaminsky,
Chief Financial Officer

E-8